DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 25, 2018 for application number 16/141,088. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2018, 07/22/2021 and 11/23/2021 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0181244 filed on December 27, 2017.

Election/Restrictions
Applicant's election with traverse of Invention I [Claims 1-6] in the reply filed on November 18, 2021 is acknowledged.  
The traversal is on the grounds that Applicant respectfully asserts that “…the pending claims are drawn to related a cast-iron insert for an engine bed plate having a buried structure, which includes a body frame formed of aluminum and a plurality of supports and in which the cast-iron insert is integrally cast with each of the plurality of supports to form the buried structure, in common, i.e., sharing the same or similar features. Each of the claimed embodiments requires the aforementioned cast- iron insert, and thus flows from a common inventive concept directed to the cast-iron insert…”. 
Further on, Applicant respectfully asserts that “…the elected claims 1-6 are exemplary embodiments to apply the aforementioned common inventive concept of cast-iron insert for an engine bed plate having a buried structure, which includes a body frame formed of aluminum and a plurality of supports and in which the cast-iron insert is integrally cast with each of the plurality of supports to form the buried structure, in common, i.e., sharing the same or similar features of non-elected claims 7-10 Accordingly, the elected claims 1-6 and non-elected claims 7-10 are sufficiently similar to not be a serious burden for examination in the same application/ not independent or distinct…”.

This is not found persuasive because regarding at least the apparatus/device group invention (claims 1-6), in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, manufacturing limitations have not been given patentable weight.  Also, please note that even though product-by-process claims are limited by and defined by the process/method of manufacturing, determination of patentability is based on the product itself. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
The requirement is still deemed proper and is therefore made FINAL.

Disposition of Claims
     Claims 1-10 are pending in this application.
     Claims 7-10 are withdrawn from consideration.
     Claims 1-6 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (Menzl – US 6,357,412 B1, in view of (WANG – US 2017/0167435 A1), further in view of (Hoshikawa – US 2013/0163906 A1).

With regard to claim 1, Menzl (Figs. 1-2) disclose:
A buried structure of a cast-iron insert (3: Figs. 1-2; Col. 2, Ln. 45-65) for an engine bed plate (crankcase made of light metal according to the invention is provided with case outer walls 1 running longitudinally in the conventional way, as well as bearing walls 2 connecting these case outer walls 1 and directed transverse thereto), the structure comprising:
a body frame (1, 2: Fig. 1) formed of light metal (Col. 2, Ln. 45-50); and
a plurality of supports (500: Please see Menzl Annotated Fig.1 below), 
wherein the cast-iron insert (3) is integrally cast with each of the plurality of supports (500
wherein the cast-iron insert (3) has a portion (600) which is exposed out of the supports (500) at a position supporting a thrust bearing of each of the plurality of supports (500).


    PNG
    media_image1.png
    505
    757
    media_image1.png
    Greyscale

Menzl Annotated Fig.1

But Menzl does not explicitly and/or specifically meet the following limitations:
(A) a body frame formed of aluminum
(B) the cast-iron insert has a protruding portion which is exposed out of the supports at a position supporting a thrust bearing of each of the plurality of supports

However, regarding limitation (A) above, WANG discloses the use of a cylinder block made of an aluminum alloy (WANG [0006, 0027]). 
Menzl already disclose that, with the exception of the insert (3), the remaining of the block structure (1, 2) is made of a light metal, one of ordinary skill in the art would have found obvious to at least try using aluminum for the construction of the main body in Menzl.
WANG ([0027]) teaches that other so called “light metals” can be use in addition to aluminum. The use of aluminum or any other light metals for the majority of the cylinder block is for the purpose to save weight while keeping a reasonable thermal and structural stresses resistant structure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of Menzl incorporating a body frame formed of aluminum as taught by WANG for the purpose to save weight while keeping reasonable thermal and structural stresses resistant structure.

Further on, regarding limitation (B) above, Hoshikawa (Fig. 2) discloses protruding parts (25, 26) that protrude largely from the side surfaces 33 and 34 in the horizontal direction orthogonal to the crankshaft, or in other words in the right-left direction in FIG. 2, arc formed in the cylindrical area 21 (Hoshikawa [0029]). The protruding parts 25 and 26 enlarge the joint surface 12 of the bearing cap 11 with the bulkhead 2 in a horizontal direction perpendicular to the axial direction, and function to increase the joint surface area between the bearing cap 11 and the bulkhead 2 (Hoshikawa [0029]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the structure of Menzl in view of WANG further incorporating a protruding portion into the bearing cap insert as taught by Hoshikawa to increase the joint surface area between the bearing cap and the bulkhead.

With regard to claim 2, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 1, and further on Menzl in view of WANG and Hoshikawa also discloses:
wherein the protruding portion has a shape protruding from a main body of the cast-iron insert to a side surface of the main body (One of ordinary skill in the art would arrive at this structure when combining Hoshikawa protruding parts 25-26 into Menzl insert 3).

With regard to claim 3, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 2, and further on Menzl in view of WANG and Hoshikawa also discloses:
wherein a surface of the protruding portion is located at a plane coplanar with a side surface of each of the plurality of supports (One of ordinary skill in the art would arrive at this structure when combining Hoshikawa protruding parts 25-26 into Menzl insert 3).

With regard to claim 4, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 1, and further on Menzl also discloses:
wherein the main body of the cast-iron insert (3) is buried in an internal of each of the plurality of supports (500).

With regard to claim 5, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 4, and further on Menzl also discloses:
wherein the main body of the cast-iron insert has a shape of a lattice structure (700: Please see Menzl Annotated Fig. 2 below).

    PNG
    media_image2.png
    369
    581
    media_image2.png
    Greyscale

Menzl Annotated Fig. 2
With regard to claim 6, Menzl in view of WANG and Hoshikawa disclose the buried structure according to claim 1, and further on Menzl in view of WANG and Hoshikawa also discloses:
wherein a pair of protruding portions is disposed such that a bolt hole for mounting the thrust bearing is positioned between the pair of the protruding portions (One of ordinary skill in the art would arrive at this structure when combining Hoshikawa protruding parts 25-26 into Menzl insert 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130170774 A1 – Mochida [Wingdings font/0xE8] Fig. 1; [0017]
US 2007/0209628 A1 – Natkin [Wingdings font/0xE8] Figs. 5 and 10; [0057]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747